Citation Nr: 0021631	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  95-17 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of 
infectious hepatitis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1965 to 
September 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1995 by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).  The Board remanded the case for 
additional development in October 1996.  In June 1999, the 
Board issued a decision which denied the appeal.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In December 1999, 
the Secretary of Veterans Affairs (Secretary) and the 
veteran, through his attorney, filed a Joint Motion for 
Remand.  The Court granted that motion in December 1999.  As 
a result, the Board's decision of June 1999 was vacated, and 
the case was returned to the Board for readjudication in 
accordance with the terms of the joint motion.


REMAND

The Board notes that the veteran's claim for service 
connection for hepatitis was previously considered and denied 
by the RO in June 1989, and the veteran did not perfect an 
appeal.  The evidence which was of record at the time of the 
prior denial included the veteran's service medical records.  
The veteran's service medical records include a record dated 
in June 1967 which shows that the veteran was evacuated from 
Vietnam after developing infectious hepatitis.  He reportedly 
had developed symptoms in April 1967, including anorexia, 
nausea, vomiting, and diarrhea.  He also had dark urine and 
loose stools.  Liver function studies were elevated.  
Following evacuation, the veteran was asymptomatic during his 
hospital course.  His liver function studies progressively 
improved.  The day before he left, liver function tests were 
slightly abnormal.  These results were not noted until after 
he had been discharged from the hospital, and it was not felt 
that this abnormality was significant enough to recall him 
from leave.  An addendum dated in August 1967 shows that 
during convalescent leave the veteran continued to feel well, 
and had no difficulty whatsoever.  Routine laboratory studies 
were within normal limits.  It was felt that he had recovered 
completely from his bout of infectious hepatitis.  The final 
diagnosis was infectious hepatitis - resolved.

The report of a medical history given by the veteran in 
August 1967 for the purpose of his separation from service 
shows that he denied having stomach, liver, or intestinal 
trouble.  He also denied having jaundice.  The history of 
having been hospitalized for hepatitis was noted.  The report 
of a medical examination conducted at that time shows that 
clinical evaluation of the abdomen and viscera was normal.  
It was stated that the veteran had infectious hepatitis which 
had been treated and had resolved.  

The previously considered evidence also included a VA 
hospital discharge summary dated in May 1989.  The summary 
reflects that the veteran was treated for a generalized 
anxiety disorder, a history of alcohol dependence, arthritis 
of the right hip, and hypertension.  The record did not 
contain any mention of hepatitis.  

The additional evidence which has been presented since June 
1989 includes additional post-service medical treatment 
records.  Although a VA hospital summary dated in February 
1991 states that the veteran has alcoholic liver disease, 
there was no indication that this disorder was related to the 
infectious hepatitis in service.  

The report of a disability evaluation examination conducted 
by the VA in May and June 1991 shows that the only 
gastrointestinal disorder which was diagnosed was chronic 
pancreatitis.  

A record from the St. Mary's Medical Center dated in April 
1993 shows that the veteran was treated for abdominal pain.  
The impression was (1) pancreatitis, possibly secondary to 
alcohol abuse; (2) rule out gastritis or peptic ulcer 
disease; (3) rectal bleeding, rule out polyps or colitis, 
colon carcinoma, hemorrhoids, etc; and (4) history of alcohol 
abuse.  Infectious hepatitis was not diagnosed.  Similarly, a 
summary from that hospital dated in June 1993 shows that the 
veteran was found to have acute pancreatitis and mild 
alcoholic hepatitis, but the diagnoses did not include 
residuals of infectious hepatitis.  

A VA medical treatment record dated in October 1994 shows 
that the veteran was treated for alcoholic liver disease.  
Again, however, there was no diagnosis of infectious 
hepatitis, and no opinion relating the alcoholic hepatitis to 
service.  

The veteran testified during hearings held in May 1995 and 
April 1996.  The veteran and his representative indicated 
that a liver condition was first diagnosed back in 1967, and 
the veteran had hepatitis on and off since then. 

A VA hospital discharge summary dated in January 1997 shows 
that the diagnoses included history of hepatitis A.  A VA 
hospital discharge summary dated in October 1997 also notes 
the veteran's history of having a previous hepatic infection.  
During the hospitalization, the veteran was educated about 
the results of a viral hepatitis test, and was told that he 
had previous exposure to hepatitis, but his body took care of 
it.  He was also told that he was not a carrier or 
infectious, and that he most likely had some immunity to 
infection.  The normal result of his liver profile was shown 
to him and it was emphasized that biochemically and 
clinically there was no evidence of chronic hepatitis.  

Finally, the additional evidence includes the report of a 
liver examination conducted by the VA in March 1998, and 
completed by the examiner in May 1998.  The report shows that 
the examiner stated that he had reviewed the medical records.  
The veteran reportedly did not have vomiting, hematemesis or 
melena.  He was not receiving any treatment.  He said that he 
had occasional nausea, but was unable to quantify the 
frequency.  On examination, there were no ascites, no weight 
loss, and no abdominal pain.  There was also no hepatomegaly.  
Muscle wasting was not reported.  Liver function tests were 
normal.  SGOT was 24 [also called AST], SGPT was 38, and 
Albumin was 4.4.  Cholesterol was elevated.  It was noted 
that the veteran refused a blood draw and ultrasound on the 
day of the examination.  The examiner stated that he was 
unable to rule out Hepatitis C without labs, and that he 
could not comment on infectious hepatitis without specific 
hepatitis serology.  He noted that the veteran had a long 
history of alcohol abuse and chronic pancreatitis.  The only 
diagnosis was normal enzymes.

As noted above, the Board denied the veteran's appeal in a 
decision of June 1999, but that decision was vacated in 
accordance with a joint motion of December 1999.  In the 
joint motion, the parties concluded that the March/May 1998 
VA examination report was not adequate as the examiner did 
not review the claims file.  The Board has noted that the 
examination report states that the examiner reviewed the 
"medical records".  Presumably the parties to the joint 
motion found this statement to be inadequate as it did not 
contain a specific account of exactly which records were 
reviewed, and did not make clear whether the service medical 
records showing treatment for hepatitis had been reviewed.  

In the joint motion for remand it was also stated that the VA 
examination report was not adequate because the examiner did 
not have a laboratory report dated in May 1998, and the 
examiner offered no opinion regarding the etiology of any 
identified liver disorders because he did not have access to 
that report.  For the sake of clarification, the Board notes 
that the May 1998 blood test report (which was based on 
samples collected in February 1998) was not a serology test 
(as it was described in the joint motion) as it did not 
contain any references to antibodies.  Moreover, the 
laboratory report was in fact available to the VA examiner in 
May 1998, as the examination report shows that the examiner 
cited some of the results contained in the blood test report, 
including liver function tests.  

The test which the VA examiner desired in order to render a 
diagnosis and an opinion regarding whether there was a 
relationship to service was not the May 1998 laboratory 
report, but was instead the hepatitis serology test which the 
veteran refused to undergo on the day of the examination.  
Nevertheless, the Board recognizes that where a case has been 
remanded to the Board, the Order of the Court constitutes the 
law of the case, and the Board is bound to follow the Court's 
mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  
Therefore, in order to obtain the development requested in 
the joint motion (i.e., a fully informed medical opinion), 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hepatitis or 
any liver disorder since evidence was 
most recently obtained.  After securing 
the necessary release, the RO should 
obtain these records.

2.  The veteran should be afforded a VA 
liver examination to determine the nature 
and etiology of any current liver 
disorder.  The claims folder must be made 
available to the examiner for review 
before the examination, including all 
service medical records, all post-service 
medical treatment records, and all VA 
examination reports and laboratory tests.  
The examiner should specifically describe 
the evidence which he has reviewed.  In 
connection with the examination, 
appropriate laboratory tests should be 
conducted, including blood tests to 
include liver function studies and a 
hepatitis antigen serology test.  The 
examiner should offer an opinion as to 
whether a liver disorder is present, and 
if so, whether it is related to the 
episode of hepatitis which occurred 
during the veteran's period of service, 
or is instead related to other factors, 
such as the veteran's history of alcohol 
abuse.  In the event that the veteran has 
a positive antigen test for hepatitis, 
the examiner should comment on whether 
such a finding results in any current 
disability.  The examination findings and 
the complete rationale for the medical 
opinions given should be set forth in a 
typewritten report.  

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  In determining whether new and 
material evidence has been presented to 
reopen the claim, the RO should, in 
accordance with the joint motion, 
consider the potential applicability of 
38 C.F.R. § 4.114, Diagnostic Code 7345 
(which provides for a noncompensable 
disability rating for healed 
nonsymptomatic infectious hepatitis).  In 
particular, the RO should consider the 
veteran's contention that this section of 
the Schedule for Rating Disabilities 
indicates that service connection should 
be granted for infectious hepatitis even 
if it is healed and nonsymptomatic at the 
time service connection is granted.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board notes that normally the law prevents the Board from 
remanding cases for additional development absent a finding 
that new and material evidence has been presented to reopen a 
previously denied claim and that the claim is well-grounded.  
However, in light of the instructions contained in the joint 
motion, a remand is appropriate in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


